United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1918
Issued: February 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 15, 2006 appellant filed a timely appeal from the March 6, 2006 Office of
Workers’ Compensation Programs’ hearing representative decision, which affirmed a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award determination.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment of
her left upper extremity, for which she received a schedule award.
FACTUAL HISTORY
On October 22, 2003 appellant, then a 52-year-old bulk mail technician filed an
occupational disease claim alleging that she sustained a left wrist condition in the performance of
duty. She did not stop work. The Office accepted appellant’s claim for left wrist synovitis and

tenosynovitis and radial styloid tenosynovitis of the left wrist.1
compensation benefits.

She received appropriate

On June 9, 2005 the Office received appellant’s claim for a schedule award.
In a January 27, 2005 report, Dr. David Weiss, an osteopath, noted appellant’s history of
the injury and treatment and referenced the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides). He conducted a physical
examination and indicated that appellant had a well-healed transverse surgical scar over the
radial styloid measuring three centimeters in length of the left hand. Appellant was nontender
over the first dorsal compartment but had tenderness over the abductor pollicis longus and
extensor pollicis brevis. Range of motion of the left wrist joint revealed dorsiflexion of 0-75/75
degrees, palmar flexion of 0-50/75 degrees, radial deviation of 0-20/20 degrees and ulnar
deviation of 0-20/35 degrees. Dr. Weiss opined that utilizing Figure 16-312 appellant had a
range of motion deficit of the left wrist for ulnar deviation of two percent and range of motion
deficit for left wrist flexion pursuant to Figure 16-28 of two percent.3 He referred to Table 16344 and indicated that appellant had a left lateral pinch deficit of 10 percent and a combined left
upper extremity deficit of 14 percent. Dr. Weiss utilized Figure 18-15 to find that appellant had
three percent impairment for pain. He determined that appellant had a total impairment of 17
percent for the left upper extremity. Dr. Weiss opined that she reached maximum medical
improvement on January 27, 2005.
In a June 30, 2005 report, the Office medical adviser applied the findings of Dr. Weiss to
the fifth edition of the A.M.A., Guides. He determined that appellant had seven percent
impairment of her left arm and reached maximum medical improvement on January 27, 2005.
The Office medical adviser disagreed with Dr. Weiss calculation of 17 percent and explained
that a weakness award could not be combined with findings for loss of range of motion.6 He
determined that, according to Figure 16-28,7 50 degrees of flexion was equal to two percent.
According to Figure 16-318 20 degrees of ulnar deviation was equal to two percent impairment.
The Office medical adviser also included an impairment of three percent for pain according to
Figure 18-1,9 and found total impairment of seven percent to the left upper extremity as a result
of the accepted work injury.
1

Appellant filed a claim for a recurrence on June 4, 2004, which was also accepted by the Office.

2

A.M.A., Guides 469.

3

Id. at 467.

4

Id. at 509.

5

Id. at 574.

6

Id. at 508, 16.8a.

7

Id. at 467.

8

Id. at 469.

9

Id. at 574.

2

On August 12, 2005 the Office granted appellant a schedule award for a seven percent
impairment of the left upper extremity. The award covered a period of 21.84 weeks from
January 27 to June 28, 2005.
On August 17, 2005 appellant’s representative requested a hearing, which was held on
December 20, 2005.
By decision dated March 6, 2006, the Office hearing representative affirmed the
August 12, 2005 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act10 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.11 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.12 The Act’s implementing regulation has
adopted the A.M.A., Guides as the appropriate standard for evaluating schedule award losses.13
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.14 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.
ANALYSIS
In support of her claim for a schedule award, appellant submitted a January 27, 2005
report from Dr. Weiss, an osteopath. He noted appellant’s history of the injury and treatment
and utilized the A.M.A., Guides. Dr. Weiss indicated that appellant’s range of motion of the left
wrist joint which revealed dorsiflexion of 75 degrees, which is zero percent impairment,15 palmar
flexion of 50 degrees, which is two percent impairment,16 radial deviation of 20 degrees which is
10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8107.

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

20 C.F.R. § 10.404.

14

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
15

A.M.A, Guides 467, Figure 16-28.

16

Id.

3

zero percent impairment,17 and ulnar deviation of 20 degrees which is two percent impairment.18
Dr. Weiss correctly determined that appellant had a range of motion deficit of the left wrist for
ulnar deviation of two percent and range of motion deficit for left wrist flexion of two percent for
a total of four percent impairment for loss of range of motion. He referred to Table 16-3419 and
indicated that appellant had a left lateral pinch deficit of 10 percent. Dr. Weiss combined this
finding with the range of motion impairment to find left upper extremity impairment of 14
percent. However, the Board notes that pinch deficit is not to be included with an impairment
rating that was based on restricted motion, pain or deformities as noted at page 508 of the fifth
edition of the A.M.A., Guides.20 In addition, Dr. Weiss determined that appellant should be
allotted an additional three percent for her pain-related impairment. However, according to
section 18.3(b) of the A.M.A., Guides, “examiners should not use this chapter to rate pain-related
impairments for any condition that can be adequately rated on the basis of the body and organ
impairment systems given in other chapters of the A.M.A., Guides.”21 Office procedures provide
that Chapter 18 is not to be used in combination with other methods to measure impairment due
to sensory pain (Chapters 13, 16 and 17).22 Thus, the impairment rating of Dr. Weiss is of
diminished probative value as it did not conform with the protocols of the A.M.A., Guides.
The Office medical adviser utilized the fifth edition of the A.M.A., Guides, to the loss of
range of motion findings provided by Dr. Weiss. He concurred with Dr. Weiss as to the
impairment rating for loss of range of motion. However, with regard to impairment for lost
pinch strength, the Office medical adviser correctly explained that a weakness award could not
be combined with loss of range of motion findings.23 The Office medical adviser also included
an impairment of three percent for pain according to Figure 18-1,24 and opined that appellant had
a total impairment of seven percent to the left upper extremity as a result of the accepted work
injury. However, as noted above, Chapter 18 is not to be used in combination with other
methods to measure impairment due to sensory pain.25 The Board finds that appellant has a total
impairment of four percent to her left arm. Appellant has not submitted any credible medical
evidence conforming to the A.M.A., Guides indicating that she has any greater permanent
impairment of the left arm.

17

Id. at 469, Figure 16-31.

18

Id.

19

Id. at 509.

20

See Patricia J. Horney, 56 ECAB ___ (Docket No. 04-2013, issued January 14, 2005).

21

A.M.A., Guides 571 (5th ed. 2001) Section 18.3b.

22

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

23

A.M.A., Guides 508 at 16.8a.

24

Id. at 574.

25

See supra notes 21 and 22.

4

CONCLUSION
The Board finds that appellant has no more than a seven percent impairment of her left
upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 6, 2006 is affirmed, as modified.
Issued: February 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

